John A. Fogleman, Justice, dissenting. I dissent from that portion of the opinion and disposition of this case by which the allowance of only $250 per month alimony is affirmed. I do not see any appropriate basis for a reduction from the $550 allowed as alimony pendente lite and would allow at least that amount. I would also allow appellant some amount for attorney’s fees. Appellee in answering interrogatories and in his testimony stated both his gross and his net income as $15,000 per year. His 1970 income tax returns showed an adjusted net income of $15,846.35. His accountant testified that his 1971 gross income was $42,620.96, and his “net business income” was $10,118.51, and that Reagan’s testimony did not agree with the accountant’s records. In arriving at the business income, an item of $14,850 paid for a covenant not to compete, from an insurance agency acquired by appellee, was treated as a wholly deductible item in arriving at the accountant’s “net business income,” described as a method to avoid the “tax bite” otherwise involved. In other words, Reagan is paying for the insurance agency through this device and actually deducting the amount paid to the seller from his income. It is wholly unrealistic to treat his net income, for the purposes of this action, as $10,118.51. It should be treated at least as $25,000 annually. There is no real evidence that appellant is employable. The only testimony on the subject indicates that she is not. She clearly has health problems. Her apartment rent is $185 per month. Her needs, as she related them, included $100 per month for drugs, a clothing allowance of $75 and utilities amounting to $65. These items were not seriously controverted, even though other estimates by her may have been extravagant. The scale of living of both parties had undoubtedly been high. All circumstances considered, the $550 allowance seems modest. I am authorized to state that Mr. Justice Holt joins in this dissent.